Case 1:19-mj-00898 Document 2 Filed on 09/10/19 in TXSD Page 1 of 1

“ St I nd“, CJA

United States District Court %\

SOUTHERN DISTRICT OF CALIFORNIA

%
SEALED \

 

 

UNITED STATES OF AMERICA
y WARRANT FOR ARREST
B-19-898 -02
Susan Christine Leyva aka Susan Christine CaseNumber: __19cr3255-BTM-2
Gonzalez, aka Christy Gonzalez (2)
NOT FOR PUBLIC VIEW
To: The United States Marshal
and any Authorized United States Officer
YOU ARE HEREBY COMMANDED to arrest Susan Christine Leyva (2)
Name

 

and bring him or her forthwith to the nearest magistrate to answer a(n)

[Xj indictment =[[] Information [_] Complaint [[] OrderofCourt [CJ Violation Notice _[] Probation Violation Petition

 

 

 

 

CD Pretrial Vielatiog=
charging him or her with (brief description of offense): ”
18:371 ~ Conspiracy c. 2
18:1589 ~ Forced Labor nN *
7:2024(b) ~ Benefits Fraud nn 2
18:981(a}(1)(C), 1594,28:2461(c),7:2024 — Criminal Forfeiture *: 3

T 8
-
In violation of Title See Above United States Code, Section(s)
John Morrill Clerk of the Court
Name of Issuing Officer Title of Issuing Officer
s/ S. Andersen 8/26/2019 San Diego, California
Signature of Deputy , Date and Location
Bail fixed at $ No Bail by The Honorable Bernard G. Skomal

 

 

Name of Judicial Officer

 

RETURN
This warrant was received and executed with the arrest of the above-named defendant at_[2 cum Ut LUK diese

 

 

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER
CTF! 70%

oi iol zee Sovel Agent Jarnas Loc LEE (a

 

 

 

 

 

 

 

 

 
